DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, drawn to a method of introducing a hydrate inhibitor into a fluid, in the reply filed on 08/09/21 is acknowledged.
The Examiner acknowledges new claims 21-24 as reading on Applicant’s elected invention, as well as the cancelation of non-elected claims 17-20.  
Applicant’s election without traverse of each component for each species as set forth in the reply filed on 08/09/21 is acknowledged.  Based on Applicant’s election, claims 1-4, 6-10, 12-16 and 21-24 are considered for examination
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  New independent claim 21 presents a structural formula for the compound added to the fluid as a hydrate inhibitor composition.  The structure of the sulfate compound, however, is not clear.  At least the left most component thereof is illegible.  Based on Applicant’s election, it seems Applicant intends the compound to be ethyl sulfate, in 
    PNG
    media_image1.png
    113
    226
    media_image1.png
    Greyscale
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (WO 2017/184113 – cited and provided by Applicant with IDS filed 04/02/20).
With respect to independent claims 1 and 12, Lan et al. discloses a method comprising: 
introducing a hydrate inhibitor composition into a fluid (abstract; p. 2, l. 32-p. 3, l. 4)/into a conduit through which a fluid is flowing (p. 2, l. 32- p. 3, l. 2; p. 9, l. 18-19), wherein the hydrate inhibitor composition comprises at least one compound having the structural formula as claimed,
wherein R1, R2, and R3 are independently a C1-C6 hydrocarbon chain (p. 4, l. 3-34; p. 8, l. 24-30),

wherein each of R5 and R6 is independently a C1-C6 hydrocarbon chain (p. 4, l. 3-34; p. 8, l. 24-30),
wherein X- and Y- are counter anions (p. 8, l. 11-14 and 28-29), and
wherein each of a and b is independently an integer from 1 to 10 (p. 8, l. 29-30).
Lan et al. discloses the structure according to the formula below:

    PNG
    media_image2.png
    456
    1074
    media_image2.png
    Greyscale

The Examiner notes, the portions enclosed within the rectangles correspond to components of the structural formula instantly claimed; the left rectangle above corresponds to the left cation of the instant structure, i.e., R1-R3 of Lan et al. correspond to instantly claimed R4-R6 and X- of Lan et al. corresponds to instantly claimed Y-.  The right rectangle above corresponds to the remainder of the instantly claimed structure, wherein R1-R3 of Lan et al. correspond to instantly claimed R1-R3, Y- corresponds to instantly claimed X- and a and b of Lan et al. correspond to instantly claimed a and b.  It is noted, the term “having” has been interpreted as open terminology, thereby allowing the inclusion of other components in addition to those recited.  See Lampi Corp. v. American Power Products Inc., 228 F. 3d 1365, 1376, 56 USPQ2d, 1445, 1453 (Fed. Cir. 2000).  For example, in Regents of the Univ. of Cal. V. Eli Lilly & Co., 119 F. 3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997), it was determined in the the term “having” still permitted inclusion of other moieties.  As such, it is the position of the Office that Lan et al. provides for at least one compound having the structural formula instantly claimed.  
With respect to dependent claims 2 and 13, Lan et al. discloses wherein X- and Y- are selected from the group as claimed (p. 8, l. 15-18; claim 2).
With respect to dependent claims 3 and 14, Lan et al. discloses wherein the fluid comprises at least one component selected from the group as claimed (p. 3, l. 10-13).
With respect to dependent claim 4, Lan et al. discloses wherein the hydrate inhibitor composition is introduced into the fluid through a conduit or an injection point in fluid communication with a wellbore in which fluid resides (p. 2, l. 32- p. 3, l. 2; p. 9, l. 18-19).
With respect to dependent claims 6 and 15, Lan et al. discloses wherein the fluid comprises water and has a water cut of up to 80% (p. 11, l. 1-18).
With respect to dependent claim 7, Lan et al. discloses wherein the fluid composition is introduced into the fluid through an umbilical or a capillary line (p. 12, l. 12-16; p. 12, l. 21-33).
With respect to dependent claims 8, Lan et al. discloses wherein the fluid comprises water and the hydrate inhibitor composition is introduced into the fluid in an amount such that the compound is present in the fluid in an amount from 0.1% to about 10% by volume based on the water cut of the fluid (p. 10, l. 25-28).
With respect to dependent claims 9 and 16, Lan et al. discloses wherein each of R4 and R5 is a C1 to C50 hydrocarbon chain resulting from a reaction between an acrylate or a methylacrylate and an amine as claimed (p. 6, l. 21-p. 7, l. 3; p. 7, l. 19-p. 8, l. 20; claim 10).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,100,241 (‘241 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because ’241 fully encompasses the instantly claimed method elements and provides for a hydrate inhibitor compound having the structural formula as claimed, wherein the portions enclosed within the rectangles correspond to components of the structural formula instantly claimed; the left rectangle below corresponds to the left cation of the instant structure, i.e., R1-R3 of ‘241 correspond to instantly claimed R4-R6 and X- of ‘241  corresponds to instantly claimed Y-.  The right rectangle below corresponds to the remainder of the instantly claimed structure, wherein R1-R3 of ‘241 correspond to instantly claimed R1-R3, Y- corresponds to instantly claimed X- and a and b of ‘241 correspond to instantly claimed a and b.  As such, the method as instantly claimed is fully encompassed by that which was previously patented in ‘241.

    PNG
    media_image2.png
    456
    1074
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2001048851 discloses a compound having a structure corresponding to that which is instantly claimed; the compound, however, is used as a softening base to impart flexibility to fibers and hairs.
US 2005/0081432 discloses methods for inhibiting hydrate blockages in oil and gas pipelines using amide compounds having a structure that incorporates one cation and anion entity.  
US 2012/0161070 discloses methods of inhibiting the formation of hydrate agglomerates in oil and gas pipelines, wherein the structure incorporates one cation and anion entity.
US 2004/0163306 discloses hydrate inhibitors having a single cation/anion entity within the structure thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/07/21